Citation Nr: 1718499	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for a right ankle condition.

2. Entitlement to service connection for a right foot condition.

3. Entitlement to service connection for a right hip condition, to include as secondary to a right foot condition.

4. Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 1973, to include service in Thailand from December 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at hearings before a Decision Review Officer (DRO) in May 2014 and before the undersigned in June 2015.  Transcripts of those hearings are of record.

In a May 2016 decision, the Board granted entitlement to service connection for PTSD.  Additionally, the Board remanded the issues of service connection for right ankle, foot, and hip conditions, as well as service connection for hypertension so that the Veteran could be afforded new VA examinations with etiological opinions.  The case has returned to the Board for appellate review.

The issues of entitlement to service connection for a right ankle condition, entitlement to service connection for a right foot condition, and entitlement to service connection for a right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

Hypertension was not shown in service, did not manifest to a degree of 10 percent or more within one year from the date of separation from service, and is not otherwise related to service; additionally, the Veteran's service-connected PTSD did not cause or aggravate the Veteran's current hypertension.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.S. §§ 1110, 1116, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was sent to the Veteran in April 2014

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate his claim.  Additionally, in regard to his claim for service connection for hypertension, the Veteran was afforded a VA examination in June 2015 to assess the nature and etiology of any identified disabilities during the time period in question.  With respect to that issue, there is no evidence suggesting that additional examinations are in order.

Relatedly, the Board also notes that the actions requested in the May 2016 Board remand have been undertaken.  Specifically, in addition to affording the Veteran a VA examination, the agency of original jurisdiction (AOJ) obtained updated VA treatment records and requested that the Veteran provide or authorize VA to obtain any remaining treatment records not yet associated with the claims file.  Thus, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the Veteran's claim may be considered on the merits at this time without prejudice to him.

Service Connection 

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. §§ 1110 (LexisNexis 2017); 38 C.F.R. § 3.303(a) (2016).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Additionally, service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To substantiate secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Further, hypertension is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  The rating criteria for hypertension define 10 percent disabling as: diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  

As the Board previously acknowledged in its May 2016 decision and remand, the Veteran has contended that his current hypertension developed secondary to his PTSD.  Upon review of the record, the Board finds that service connection must be denied on all bases.

As an initial matter, the Board finds that the Veteran currently has hypertension.  Indeed, VA treatment records indicate that the Veteran currently has an active diagnosis for this condition.

However, VA treatment records also indicate that the Veteran first received this diagnosis in January 2011.  The Veteran's service treatment records (STRs) are silent for any treatment for hypertension or elevated blood pressure.  A March 1971 STR notes a blood pressure reading of 120/76.  Additionally, during his April 1973 separation examination, hypertension was not noted and the clinician recorded a blood pressure reading of 112/70.  Further, in a September 1975 post-service record from the Bridgeport, Connecticut Hospital, the Veteran's blood pressure was 140/80 and hypertension was not diagnosed.

As a result of the Veteran first being diagnosed with hypertension in January 2011, the Board finds that service connection is not warranted on a direct basis or under the presumption for chronic diseases as this initial diagnosis occurred approximately 37 years after discharge.  Thereafter, records reflect ongoing treatment, with medication prescribed for control of blood pressure.  Hence, the competent, credible, and probative evidence of record fails to support a finding of hypertension in service or for decades thereafter, and service connection either a direct basis or on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.

Although the Veteran is not entitled to service connection on a direct or presumptive basis, the Board will still consider the Veteran's claim on a secondary basis as caused or aggravated by his service-connected PTSD.  In that regard, the Veteran was afforded a VA examination in June 2016.  During that examination, the Veteran registered blood pressure readings of 158/88, 150/85, and 155/90.  After examining the Veteran and reviewing the Veteran's claims file, the examiner opined that the Veteran's hypertension was not related to service as the Veteran first received a hypertension diagnosis years after service.  

Regarding any relationship between the Veteran's hypertension and his service-connected PTSD, the examiner first stated that he discussed this matter with a VA cardiologist and specialist in occupational medicine and acknowledged that, presently, there is a body of literature that suggests an association between PTSD and hypertension.  But, the examiner further explained that, at the present time, there is no medical literature confirming a causal relationship between PTSD and hypertension.  Rather, the examiner referred to medical literature and stated that hypertension is a common occurrence among adult Americans.  The examiner concluded that, due to this commonality and a lack of a confirmed finding in the medical literature, the Veteran's hypertension was not "due [to], worsened, or aggravated by his PTSD."

Although the June 2016 VA examiner provided a negative nexus opinion as to a relationship between the Veteran's hypertension and PTSD, the Veteran previously submitted a June 2015 opinion by Dr. Manavalan, a VA clinician.  In his opinion, Dr. Manavalan opined that "[i]t is possible that [the Veteran's] PTSD may be contributing to his hypertension." 

As such, the record in its current state contains both a positive and negative opinion as to the connection between the Veteran's hypertension and his service-connected PTSD.  Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

In this case, the Board finds the June 2016 VA examiner's opinion more probative than Dr. Manavalan's June 2015 opinion.  Specifically, the June 2016 VA examiner's opinion was clear and supported by a thorough rationale.  Additionally, in forming the opinion, the examiner consulted additional clinicians and reviewed the current medical literature.  Comparatively, Dr. Manavalan's June 2015 opinion contains no rationale and it is couched in speculative language-i.e. "it is possible...."  As such, it is of lesser probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.

In short, because there is no evidence that the Veteran's hypertension (1) is related to service, or (2) is caused or aggravated by his service-connected PTSD, the Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).  As such, the claim is denied.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C.S. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49 (1990).

ORDER

Entitlement to service connection for hypertension, to include as secondary to PTSD, is denied.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims for: (1) service connection a right ankle condition; (2) service connection for a right foot condition; and (3) service connection for a right hip condition, to include as secondary to a right foot condition.

As addressed by the Board in its May 2016 decision and remand, the Veteran was previously afforded a VA examination in connection with his right ankle, foot, and hip claims in August 2011.  During that examination, the examiner stated that the Veteran did not have a foot condition.  However, the VA examiner did not provide an opinion as to the Veteran's right ankle or hip.

About 3 years after the August 2011 VA examination, in a December 2014 VA treatment record, the Veteran was diagnosed with midfoot arthritis.  Additionally, at that time, the VA clinician noted that the Veteran had sequela consistent with a traumatic ankle injury.  

As a result of these medical developments, the Board stated that a remand was required for a new, comprehensive VA examination.  In its prior remand, the Board found that the Veteran competently and credibly testified as to an in-service event that caused his current disabilities-i.e. falling and injuring his ankle and hip during a softball game in 1972.

The VA examination ordered by the Board in its May 2016 remand was conducted in June 2016.  In regard to the Veteran's right foot, the examiner did not at first state any diagnosis.  However, in discussing her opinion, the examiner mentioned current right foot arthritis.  Comparatively, regarding the Veteran's right ankle, the examiner noted the following diagnoses: arthritis; osteochondral lesions; and a cuboid stress reaction.

Following her diagnoses, the June 2016 examiner provided an opinion regarding both the right foot and right ankle.  The examiner opined that neither the right foot nor right ankle conditions were less likely than not due to service and more likely than not due to post-service events-although she did not specify any post-service event in particular.  In support of her opinion, the examiner stated that a chronic right foot or ankle problem was not documented in the Veteran's STRs and the Veteran did not visit any medical providers between separation and 2011 for any right foot or ankle problems.  Additionally, although the examiner recognized that a July 2014 VA treatment record included a diagnosis of a "post traumatic injury" affecting the right foot and ankle, the June 2016 VA examiner opined that the July 2014 VA clinician did not have objective data to make such an opinion.

Turning to the Veteran's claim for a right hip condition, the June 2016 VA examiner first diagnosed the Veteran with osteoarthritis.  The examiner then opined that the Veteran's right hip osteoarthritis was less likely than not due to service or caused or aggravated by a right foot condition.  In support of her opinion, the examiner stated that the Veteran's hip condition was age related and unrelated to a remote history of a right foot strain in service.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA medical opinion will be considered adequate if it (1) is based upon consideration of the Veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one,'" Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl, 21 Vet. App. at 124.

In the instant case, an additional remand is necessary as the June 2016 VA examination was inadequate for adjudicative purposes.  Specifically, it is unclear from the June 2016 VA examination reports whether the examiner adequately considered the Veteran's lay testimony as to his injury in service as well as his present and past right foot, ankle, and hip symptoms.  

In regard to the Veteran's right foot and ankle condition, although the examiner noted a May 2013 VA treatment record where the Veteran described injuring his right foot, ankle, and hip while playing softball in service, the examiner's opinions are devoid of any discussion of this event.  The Veteran repeatedly testified as to this event during his May 2014 DRO hearing and his June 2015 Board hearing.  See DRO Hearing Tr. at  29-55; Board Hearing Tr. at 4-15.  Additionally, as stated above, in its May 2016 decision and remand, the Board found the Veteran competent and credible is describing this in-service event.  Lastly, during the June 2015 Board hearing, the Veteran credibly testified that he has experienced constant pain in his right foot and ankle since the softball event and that he has not injured his right foot again after service.  See Board Hearing Tr. at 11.  Accordingly, a new medical opinion must be obtained prior to the Board adjudicating these claims on their merits.  See Nieves-Rodriguez, 22 Vet. App. 295.

Similarly, in regard to the Veteran's right hip claim, the June 2016 VA examination is also inadequate for adjudicative purposes.  Although the examiner stated that the Veteran's right hip condition was not related to a right foot strain in service, she did not address the Veteran's primary contention.  As crystalized in his testimony during the May 2014 DRO hearing, the Veteran's primary contention is that his right hip discomfort is caused by walking from an altered gait because of his right foot.  See DRO Hearing Tr. at 43.  As such, a new medical opinion must also be obtained as to the Veteran's right hip prior to the Board adjudicating this claim on the merits.  See Nieves-Rodriguez, 22 Vet. App. 295.

Given the need to remand the foregoing claims for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, have an appropriate VA clinician review the entire claims file, including a copy of this remand, to determine the nature and etiology of a right ankle condition, a right foot condition, and a right hip condition.  If the clinician determines an examination is needed, one should be scheduled.  Following review of the claims file, the clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ankle condition is related to service, to include an injury playing softball in 1972.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right foot condition is related to service, to include an injury playing softball in 1972.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition is related to service, to include an injury playing softball in 1972.

(d) Only if the Veteran's right foot condition is related to service, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition was caused by the Veteran's right foot condition, to include an alteration in gait.

(e) Only if the Veteran's right foot condition is related to service, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's right hip condition was aggravated beyond its natural progression by the Veteran's right foot condition, to include an alteration in gait.
If the clinician finds that the Veteran's right hip condition has been permanently worsened beyond normal progression (aggravated) by his right foot condition, the clinician should attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the right foot.

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* The Veteran's testimony during the June 2015 Board hearing and May 2014 DRO hearing;

* An August 2016 VA treatment record wherein the Veteran complains of chronic right foot pain;

* A December 2014 VA treatment record wherein the clinician opined as to the sequela of a traumatic ankle injury;

* A May 2013 VA treatment record wherein the clinician discussed a possible Lisfranc dislocation or sprain earlier in life; and

* March 1971 STRs discussing in-service injuries involving the Veteran's right foot.

For all of the opinions requested above, a complete rationale must be provided.  If the clinician cannot provide an opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).
3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


